Citation Nr: 0212622	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left (minor) shoulder injury with recurrent 
postoperative dislocations, prior to March 7, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
March 1987.  

This appeal is before the Board of Veterans' Appeals (Board) 
from October 1999 and March 2000 rating decisions from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued the 20 percent rating for 
residuals of a left shoulder injury with recurrent 
postoperative dislocations.  By rating action of December 
2000, the evaluation was increased to 30 percent, from March 
1999.  

In September 2001, the Board remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  In March 2002, the veteran underwent surgery which 
was determined to be the equivalent of arthroplasty of the 
left shoulder.  The RO assigned a 100 percent evaluation 
effective from the date of the surgery.  It was noted that 
this 100 percent evaluation will be effective until May 2003, 
at which time the veteran will be evaluated.  The question of 
the propriety of the previously assigned 30 percent 
evaluation remains on appeal.  This matter is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  Left shoulder abduction was to at least 80 degrees at six 
examinations from March 1997 to December 2001.  

2.  Prior to March 7, 2002, the medical evidence shows no 
ankylosis, crepitation, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, instability of station, disturbance of 
locomotion, interference with sitting or standing, 
instability, acute fracture, dislocation, abnormal 
calcifications, flail shoulder, false flail joint, or fibrous 
union impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a left shoulder injury with recurrent 
postoperative dislocations, prior to March 7, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, and 5203 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1988 rating decision granted service connection and an 
initial 20 percent rating for residuals of a left shoulder 
injury with recurrent postoperative dislocations.  Rating 
decisions in July 1990, August 1990, and September 1990 
granted or affirmed a temporary total rating (TTR) for 
convalescence from May 1990 and continued the 20 percent 
rating for the left shoulder disability from September 1990.  
Although evidence was insufficient to evaluate the left 
shoulder disability from September 1991, the veteran 
underwent a September 1996 VA examination, and a November 
1996 rating decision continued the 20 percent rating from 
July 1996.  A March 1997 rating decision granted TTR for 
convalescence from April 1997 and continued the 20 percent 
rating for the left shoulder disability from June 1997.  The 
rating decisions from July 1988 to March 1997 became final 
because the veteran was notified of each decision by letter, 
and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2001).  

After the veteran filed a March 1999 application for an 
increased rating, the October 1999 rating decision granted 
TTR for convalescence from August 1999 and continued the 20 
percent rating for the left shoulder disability from October 
1999.  The March 2000 rating decision continued the 20 
percent rating, and the veteran perfect a timely appeal of 
the 20 percent rating.  Although a December 2000 rating 
decision increased the rating to 30 percent from March 1999, 
the claim for a rating in excess of 30 percent remains before 
the Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  A rating decision in January 2002 resulted in TTR 
for convalescence.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, the RO obtained the 
available medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, and provided sworn testimony at an 
August 2000 region office hearing.  The RO's October 2001 
letter to the veteran, the October 1999, March 2000, December 
2000, January 2002, and April 2002 rating decisions, the May 
2000, December 2000, and April 2002 statements of the case, 
and September 2001 Board remand informed the veteran of the 
applicable laws and regulations, including provisions of The 
Veterans Claims Assistance Act of 2000, and of the evidence 
needed to substantiate the claim.  Since the veteran was 
informed of the applicable laws and regulations and of the 
evidence needed to substantiate the claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left shoulder disability was initially 
evaluated under the criteria for other impairment of the 
humerus and has since been evaluated under the criteria for 
limitation of arm motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5201 and 5202.  The veteran's left shoulder is on his 
minor side because military and VA examiners through December 
2001 have noted that the veteran is right-handed.  Handedness 
for the purpose of a dominant rating will be determined by 
the evidence of record, or by testing on VA examination.  
Only one hand shall be considered dominant.  38 C.F.R. 
§ 4.69.  Given the diagnoses and findings of record, the 
Board will consider whether a rating in excess of 30 percent 
is warranted under the criteria for limitation of minor arm 
motion (Diagnostic Code 5201), impairment of the minor 
clavicle or scapula (Diagnostic Code 5203), arthritis 
(Diagnostic Codes 5003 and 5010), ankylosis of minor 
scapulohumeral articulation (Diagnostic Codes 5200), and 
other impairment of the minor humerus (Diagnostic Code 5202) 
since March 1999, when the veteran filed his application for 
an increased rating.  

The veteran is already in receipt of a 30 percent rating, 
which is equal to or greater than the maximum ratings 
available under the criteria for limitation of minor arm 
motion and impairment of the minor clavicle or scapula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203.  A 
separate rating is not available for the left shoulder 
arthritis demonstrated by a May 1998 VA x-ray because 
limitation of the veteran's left arm motion has been 
compensable from March 1999.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5201.  

Of the remaining criteria for rating minor shoulder and arm 
disabilities, the only ratings higher than 30 percent are the 
40 percent rating available under the criteria for ankylosis 
of minor scapulohumeral articulation and the 40, 50, and 70 
percent ratings available under criteria for other impairment 
of the minor humerus.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 and 5202.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

The veteran's abduction range of motion with functional loss 
and pain do not support the higher rating for ankylosis.  See 
38 C.F.R. § 4.20.  Unfavorable ankylosis of scapulohumeral 
articulation, with abduction of the minor arm limited to 25 
degrees from the side, is assigned a 40 percent evaluation.  
Ankylosis of scapulohumeral articulation, with abduction of 
the minor arm limited in an intermediate range between 
favorable and unfavorable, is assigned a 30 percent 
evaluation.  Favorable ankylosis of scapulohumeral 
articulation, with abduction of the minor arm to 60 degrees 
and an ability to reach the mouth and head, is assigned a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
The existence of functional loss and pain, crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must also be considered when evaluation is based on 
limitation of motion, as it is under Diagnostic Code 5200.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  

Although there was no ankylosis and left shoulder abduction 
was to at least 80 degrees at six examinations from March 
1997 to December 2001, the veteran believed that his left 
shoulder functional loss and pain cost him his last two jobs 
in different fields.  He felt that he lost both jobs solely 
because he could not use his left shoulder and arm well in 
front or overhead.  He testified in August 2000 that he was 
terminated in March 1999 from a job as route driver for a 
well-known ice cream company because he had difficulty 
opening the truck freezer compartments and lifting the ice 
cream.  Then, after he trained for sixteen months and 
obtained a new job in computer networking, he was fired in 
November 2001.  Although told that the termination was for 
"poor performance," he felt that he was fired because he 
could not perform the physical duties required of network 
technicians, such as using his left arm for long periods of 
time on a computer keyboard.  The veteran believes that he is 
precluded from almost all types of work because the November 
2001 private doctor told him to avoid work that requires 
using his arms in front or above his head.  

While the veteran's functional loss and pain are very real to 
him, they are outweighed by the complete absence of 
ankylosis, crepitation, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, instability of station, disturbance of 
locomotion, and interference with sitting and standing in the 
record.  The reexamination scheduled for around May 2003 may 
eventually show more symptoms of functional loss and pain.  
However, the evidence with regard to the level of disability 
prior to March 7, 2002, does not reflect that a higher rating 
can be established under the criteria for ankylosis with the 
current abduction ranges of motion and functional loss and 
pain.  

Likewise, the veteran's left shoulder symptoms do not justify 
an increased rating under the criteria for other impairment 
of the humerus.  Loss of head impairment of the minor humerus 
(flail shoulder) is assigned a 70 percent evaluation.  
Nonunion impairment of the humerus (false flail joint) is 
assigned a 50 percent evaluation.  Fibrous union impairment 
of the minor humerus is assigned a 40 percent evaluation.  
Recurrent dislocation impairment of the minor humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movement, or with infrequent episodes and guarding of 
movement only at shoulder level, is assigned a 20 percent 
evaluation.  Malunion impairment of the minor humerus, with 
marked or moderate deformity, is assigned a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  The 
March 2000 VA examiner found no left shoulder instability, 
and after conducting special stability tests, the May 2001 
private physical therapist also found no instability.  The 
November 1999 and May 2000 VA x-rays and a November 2000 
private x-ray showed the expected surgical pins in the 
proximal left humerus and resection of the distal clavicle 
but there was no evidence of acute fracture or dislocation.  
The glenohumeral joint was grossly normal in appearance, and 
the surrounding soft tissues demonstrated no evidence of 
abnormal calcifications.  In the absence of flail shoulder, 
false flail joint, or fibrous union impairment, a rating in 
excess of 30 percent is not in order for other impairment of 
the humerus.  

In summary, the 30 percent rating prior to March 7, 2002 was 
appropriate.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with residuals of a left shoulder 
injury with recurrent postoperative dislocations does not 
more nearly approximate the criteria for higher evaluation, 
and the evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected disability does not cause marked interference with 
employment or frequent hospitalizations.  The private 
November 1999 examiner attributed 21 percent of the veteran's 
left shoulder impairment to a nonservice-connected accident 
at work in November 1996.  Although the veteran had left 
shoulder surgeries in 1999 and early 2002 and was considered 
unable to work in January 2002, he has already received 
compensation in the form of TTR for two periods of 
convalescence.  Contrary to the November 2001 private 
doctor's statement, the November 1999 and January 2000 
private examiners and the March 2000 VA examiner agree that 
veteran could work at a job that does not require repetitive 
overhead lifting or lifting of over twenty pounds.  Referral 
for consideration of an extraschedular rating was not 
warranted.  



ORDER

Entitlement to a rating in excess of 30 percent for a left 
shoulder disability, prior to March 7, 2002, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

